Citation Nr: 1640158	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  10-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs VA Regional Office (RO).

In May 2010, the Veteran testified at a Board hearing before a now retired Veterans' Law Judge (VLJ).  A transcript of that proceeding is of record.  

In September 2010, the Board, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran subsequently appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted a Joint Motion for Remand (JMR) vacating the portion of the Board's decision that denied service connection for hearing loss, and remanding the claim to the Board for further proceedings consistent with the JMR.  

The Board again denied the claim in a September 2011 decision.  However, that decision was vacated in June 2014, and remanded in August 2014 for a new Board hearing.  In June 2015, the Veteran testified before the undersigned VLJ.  A transcript of that hearing is of record.  

In September 2015 the Board remanded the claim for additional development; the claim is again before the Board.  

During the pendency of the appeal, a February 2016 rating decision granted the Veteran's claim for service connection for left ear hearing loss.  As that decision constitutes a complete grant of the benefit sought that issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

While further delay is regrettable, the record indicates that additional development is required. 

In pertinent part, the September 2015 remand directed that the Veteran be scheduled for an ear disease examination and that the examiner opine whether the Veteran's right and left ear hearing loss was related to his military service.  The Veteran was provided VA hearing loss and ear conditions examinations on December 3, 2015.  While the audiologist rendered an opinion regarding the Veteran's right ear hearing loss, the physician who authored the ear conditions examination report only addressed the Veteran's left ear hearing loss, and did not render an opinion regarding the relationship to service, if any, of the Veteran's right ear hearing loss.  As the September 2015 remand requested that the ear conditions examiner, either an ear, nose, and throat specialist or a medical doctor, opine whether the Veteran's right ear hearing loss was related to service, an addendum opinion is required.  

There are also outstanding VA treatment records that should be obtained prior to adjudication of the claims.  Specifically, a July 16, 2015 VA treatment record noted that the Veteran had a VA geriatric medicine appointment scheduled in December 2015 and an appointment with his VA primary care provider in May 2016.  Records subsequent to July 16, 2015 have not been associated with the claims file.  As these records may be relevant to the pending appeal, they must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, there also appear to be outstanding private treatment records.  Specifically, a May 5, 2015 VA treatment record noted that the Veteran was followed by a local primary care provider, Dr. Bell.  As the aforementioned records may be relevant to the pending claim, reasonable efforts must be made to obtain the records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from July 16, 2015 to present, and associate them with the claims file.  

2.  Ask the Veteran to provide the names and addresses      of any non-VA medical care providers who have treated  him for his hearing loss disability, including his private primary care provider Dr. Bell.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, return the claims file to the physician who authored the December 2015 ear conditions examination report.  After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss arose in service or is otherwise related to service. 

In rendering the opinion, the examiner should discuss the significance, if any, of the Veteran's treatment for otitis media and a "running ear" in service, as well as the post-service employment-related audiometry.  The examiner should discuss whether the Veteran's right ear hearing loss is consistent with noise-induced hearing loss, and whether any hearing loss the Veteran experiences is/is not merely a delayed response to his conceded in-service noise exposure. 

The examiner should explain the rationale for any opinion reached.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,   the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




